Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Clouse (attorney) on 08/03/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
transmitting a processing capability of the UE associated with a lower priority traffic with a first subset of a bandwidth and a higher priority traffic with a second subset of the bandwidth, the processing capability to support out-of-order scheduling that comprises extending a minimum preparation timing; 
detecting first information over a downlink channel at a first time;
detecting downlink control information (DCI) associated with an uplink channel at a second time after the first time;
determining that first uplink transmission resources of a first uplink transmission scheduled by the DCI overlap in time with second uplink transmission resources of a second uplink transmission associated with the downlink channel;
suspending processing information associated with the downlink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources;
extending, by an offset, [[a]] the minimum preparation timing for processing an uplink transmission to communicate over the uplink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources and [[a]] the processing capability of the UE ; and
processing the uplink channel during at least a portion of the extended minimum preparation timing.
2.	(Canceled)
3.	(Canceled)
4.	(Previously Presented) The method of claim 1, further comprising:
identifying the offset for the minimum preparation timing based at least in part on one or more conditions associated with processing the downlink channel, the one or more conditions comprising subcarrier spacing, a timing capability associated with the downlink channel, a timing capability associated with the uplink channel, or any combination thereof, wherein extending the minimum preparation timing is based at least in part on identifying the offset.
5.	(Previously Presented) The method of claim 1, further comprising:
setting an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining that the first uplink transmission resources overlap in time with the second uplink transmission resources, wherein suspending processing of the information associated with the downlink channel is based at least in part on setting the operation for processing;
identifying a trigger event associated with a third channel after setting the operation for processing the downlink channel and the uplink channel of the UE; and
maintaining a priority of the downlink channel based at least in part on identifying the trigger event.
6.	(Previously Presented) The method of claim 5, wherein:
the operation for processing the downlink channel and the uplink channel of the UE is fixed after setting the operation; and
the priority of the downlink channel is unchanged after setting the operation for processing the downlink channel and the uplink channel of the UE.
7.	(Previously Presented) The method of claim 5, further comprising:
determining that processing the information associated with the downlink channel is suspended, wherein setting the operation is based at least in part on determining that processing the information associated with the downlink channel is suspended.
8.	(Currently Amended) The method of claim 1, further comprising:
determining whether a joint scheduling condition for processing the downlink channel and the uplink channel concurrently is satisfied based at least in part on [[a]] the processing capability of the UE, wherein the suspension of processing the information associated with the downlink channel is based at least in part on the joint scheduling condition failing to be satisfied.
9.	(Previously Presented) The method of claim 8, further comprising:
identifying a quantity of parameters associated with processing the downlink channel and processing the uplink channel, wherein determining whether the joint scheduling condition is satisfied is based at least in part on identifying the quantity of parameters, wherein the quantity of parameters comprise resource blocks, transport blocks, layers, or a combination thereof.
10.	(Previously Presented) The method of claim 8, further comprising:
extending the minimum preparation timing based at least in part on determining the joint scheduling condition is satisfied.
11.	(Currently Amended) The method of claim 1, further comprising:
identifying [[the]] a second priority of the downlink channel based at least in part on detecting the first information;
identifying [[the]] a first priority of the uplink channel based at least in part on detecting the DCI; and
identifying the first priority is greater than the second priority based at least in part on identifying the second priority and the first priority.
12.	(Previously Presented) The method of claim 11, further comprising:
identifying a field in the first information based at least in part on detecting the first information, wherein identifying the second priority is based at least in part on the field in the first information; and
identifying a field in the DCI based at least in part on detecting the DCI, wherein identifying the first priority is based at least in part on the field in the DCI.
13.	(Previously Presented) The method of claim 11, further comprising:
identifying an uplink timing associated with the downlink channel based at least in part on detecting the first information, wherein identifying the second priority is based at least in part on the uplink timing associated with the downlink channel; and
identifying an uplink timing associated with the uplink channel based at least in part on detecting the DCI, wherein identifying the first priority is based at least in part on the uplink timing associated with the uplink channel.
14.	(Canceled)
15.	(Previously Presented) The method of claim 1, wherein:
the downlink channel comprises a physical downlink control channel (PDCCH) and the uplink channel comprises a physical uplink control channel (PUCCH); and
the first uplink transmission resources comprise first physical uplink shared channel (PUSCH) transmission resources and the second uplink transmission resources comprise second PUSCH transmission resources.
16.	(Previously Presented) The method of claim 1, wherein the downlink channel and the uplink channel are associated with an active bandwidth part of a serving cell.
17.	(Previously Presented) The method of claim 1, wherein the downlink channel and the uplink channel are associated with different serving cells.
18.	(Previously Presented) The method of claim 1, wherein the downlink channel and the uplink channel are associated with a same serving cell.
19.	(Previously Presented) The method of claim 1, further comprising:
identifying that a hybrid automatic repeat request (HARQ) process identifier associated with the downlink channel is different than a HARQ process identifier associated with the uplink channel, wherein determining that an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel is based at least in part on identifying that the HARQ process identifier associated with the downlink channel is different than the HARQ process identifier associated with the uplink channel.
20.	(Previously Presented) The method of claim 1, further comprising:
identifying a first offset for a first minimum preparation timing associated with downlink communication; and
identifying a second offset for a second minimum preparation timing associated with uplink communication separate from identifying the first offset for the first minimum preparation timing associated with the downlink communication.
21.	(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
transmitting a processing capability of the UE associated with a lower priority traffic with a first subset of a bandwidth and a higher priority traffic with a second subset of the bandwidth, the processing capability to support out-of-order scheduling that comprises extending a minimum preparation timing; 
detecting first information over a downlink channel at a first time;
detecting downlink control information (DCI) associated with an uplink channel at a second time after the first time;
determining an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel;
setting an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel and  the processing capability;
determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel based at least in part on setting the operation for processing the downlink channel and the uplink channel of the UE;
determining an error based at least in part on determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel.
22.	(Previously Presented) The method of claim 21, further comprising:
detecting a second DCI over a third channel at a third time after the second time, wherein determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel is based at least in part on detecting the second DCI.
23.	(Previously Presented) The method of claim 22, further comprising:
multiplexing the uplink transmission associated with the uplink channel with an uplink transmission associated with the third channel based at least in part on detecting the second DCI, wherein determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel is based at least in part on multiplexing the uplink transmission associated with the uplink channel with the uplink transmission associated with the third channel.
24.	(Currently Amended) The method of claim 22, further comprising:
determining that a priority of the uplink channel is [[the]] a first priority greater than [[the]] a second priority based at least in part on detecting the second DCI, wherein determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel is based at least in part on determining that the priority of the uplink channel is the first priority.
25.	(Previously Presented) The method of claim 21, further comprising:
reducing a speed of processing information associated with the uplink channel based at least in part on determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel.
26.	(Previously Presented) The method of claim 21, wherein the operation for processing the downlink channel and the uplink channel of the UE is fixed after setting the operation.
27.	(Previously Presented) The method of claim 21, further comprising:
determining that a joint scheduling condition for processing the downlink channel and the uplink channel concurrently is satisfied based at least in part on a processing capability of the UE, wherein the setting the operation is based at least in part on the joint scheduling condition being satisfied.
28.	(Previously Presented) The method of claim 21, wherein the downlink channel and the uplink channel are associated with an active bandwidth part of a serving cell.
29.	(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a processing capability of the UE associated with a lower priority traffic with a first subset of a bandwidth and a higher priority traffic with a second subset of the bandwidth, the processing capability to support out-of-order scheduling that comprises extending a minimum preparation timing; 
detect first information over a downlink channel at a first time;
detect downlink control information (DCI) associated with an uplink channel at a second time after the first time;
determine that first uplink transmission resources of a first uplink transmission scheduled by the DCI overlap in time with second uplink transmission resources of a second uplink transmission associated with the downlink channel;
suspend processing information associated with the downlink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources;
extend, by an offset, [[a]] the minimum preparation timing for processing an uplink transmission to communicate over the uplink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources and [[a]] the processing capability of the UE ; and
process the uplink channel during at least a portion of the extended minimum preparation timing.
30.	(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a processing capability of the UE associated with a lower priority traffic with a first subset of a bandwidth and a higher priority traffic with a second subset of the bandwidth, the processing capability to support out-of-order scheduling that comprises extending a minimum preparation timing; 
detect first information over a downlink channel at a first time;
detect downlink control information (DCI) associated with an uplink channel at a second time after the first time;
determine an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel;
set an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel and  the processing capability;
determine that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel based at least in part on setting the operation for processing the downlink channel and the uplink channel of the UE;
determine an error based at least in part on determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472